 272DECISIONS OF NATIONAL LABOR i .ELATIONS BOARDPortland Willamette Company and Sheet Metal Work-ers International Association,LocalNo. 544, AFL-CIO. Case 36-CA-2398June 28, 1974DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, AND PENELLOOn February 26, 1974, Administrative Law JudgeAllen Sinsheimer issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the Charging Party filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'We agree with the Administrative Law Judge thatthe retroactive pay given to all employees who workedbetween May 1 and October 2, 1972, and who had notterminated their employment status before December15, 1972, except for strikers who remained on strike asof December 15, was unlawful discrimination underthe doctrines laid down inErie Resistor 2andGreatDane Trailers.3We think it would be useful, however,to articulatemore fully the connnection betweenthose cases and this one. To attempt to make thisconnection and some subsidiary points clearer, weshall begin with a brief summary of the pertinent factsas found by the Administrative Law Judge and adopt-ed herein.The Union was certified in April 1972 and beganbargaining in May.4 After an impasse was reached, astrike commenced on August 14. Negotiations contin-ued, and on September 20 Respondent made a "pack-age"proposalwhich included a provision forretroactive pay in response to proposals on the samesubject advanced by the Union. Respondent's re-1 In adoptingthe Administrative Law Judge's recommendedremedy, weconstruethe backpay provisiontherein asapplying only to those of the 44named strikerswho did not, while onstrike, terminate their employmentstatus beforeDecember 15, 1972 While the namesof some alleged strikerswho quit before that date wereeliminated from the complaintby amend-ment, no agreementwas reachedand no findings were made as to theindividual status of each of the remaining strikersThe backpayattachesonly to days actually worked between May 1. 1972,and October 2, 19722N L R B v Erie Resistor Corp,373 U S 221 (1963)3N L.R B v Great Dane Trailers, Inc,388 U S 26 (1967)All dates are in 1972.troactivity proposal was that whatever first-year wageincrease might be agreed upon would be made retro-active to May 1 but would be paid only to persons "onitspayroll" on December 15. Respondent told theUnion that it chose that date because it would haveenough money then, and not before, to make suchretroactive payments, and because it did not wantemployees to return from the strike, receive their ret-roactive pay, and immediately quit. Respondent'spackage proposal was rejected by the Union.After further unsuccessful negotiatingmeetings,Respondent informed the Union orally on October 4and in writing on October 5 that in the absence of anagreement it was proceeding to "put [the] wage por-tions of our last proposal into effect with this payrollperiod." Nothing was said as to retroactivity. At thetime the September 20 proposal was made some of theoriginal strikers had returned to work and by October5 a few more had returned, totaling about 40 percentof the original 162 strikers. On December 15, Respon-dent paid the retroactive wage increase to all employ-ees who worked between May I and October 2, whenthe increased rate went into effect, and who were stillon the "payroll," except for strikers who had not yetreturned. Four or five strikers returned thereafter andwere denied the retroactive pay, and no others amongthe total of 44 strikers who had not returned by De-cember 15 have received it.For the reasons stated by the Administrative LawJudge and for the additional reason that some strikershave returned to work since December 15, we thinkthe Administrative Law Judge's finding that the strikewas continuing on December 15 is amply supported.And we find to be beside the point Respondent's ar-gument that the Union, assuming it failed specificallyto object to Respondent's retroactive pay proposal,had tacitly agreed to it and had thereby waived anystatutory rights to retroactive pay otherwise accruingto the strikers. The essential truth of the matter is thatneither did Respondent intend the proposal, nor didthe Union treat it as providing a cutoff date for aban-donment of the strike.5 Respondent gave two reasons,as stated above, for its proposal. The first had to dowith the date on which payment would be made andhad nothing to do with eligibility. The second con-cerned prevention of quitting immediately after re-ceipt of the retroactive pay. As part of a packageproposal to settle the strike and the underlying dis-pute, the retroactive pay proposal necessarily con-templated that, should the proposal be accepted at all,itwould in all probability be accepted in the not dis-tant future and the strike would then end. While there5For this reason it is unnecessary for us to consider whether aclearlyevidencedwaiver on the part of the Union couldhave given rise to a validand enforceablecutoff date under the authority ofUnited Aircraft Corpora-tion,192 NLRB 382. 385-388212 NLRB No. 28 PORTLAND WILLAMETTE COMPANY273was always a possibility that the strike would stillcontinue after December 15, as turned out to be thecase, this was not the problem to which the September20 retroactive pay proposal was addressed. Rather, asconceded and even insisted by Respondent, the prob-lem contemplated was keeping the returned strikers attheir jobs during a busy period which ended aboutDecember 15. This explains the otherwise mysteriousabsence of any discussions between the parties as tothe meaning of "on the payroll," and makes under-standable the testimony of Union RepresentativeKlein that he was surprisedto learnafter December15 that strikers who were still out were not receivingretroactive pay. "On the payroll" had a clearmeaningin the context in which it was raised: not having quit.Whether the Union specifically objected to such arequirement or not it clearly did not agree to waive thestatutory rights of strikers .6From the foregoing we also conclude that whateverbusiness justification Respondent had for proposingthe September 20 retroactivity conditions in the firstplace were no longer relevant on December 15 whenit implemented them in a manner which discriminatedagainst unreturned strikers.Respondent contendsthat it had to exclude unreturned strikers in order togive effect to the incentive it was giving employees toencourage them to stay with the Company. Thus Re-spondent states in its brief: "[T]here appears to be noway that this objective could be accomplished withoutdenying the pay to former strikers who had not yetreturned to the Company. As noted, it would be ludi-crous to deny the pay to individuals who returned,worked and quit before December 15 while accordingit to persons who had notbeen seensince the com-mencement of the strike four months earlier." Thisseemsan odd contention. Surely, the employees wereable to recognize the difference between strikers andterminated employees as of December 15; most ofthem had participated in the strike themselves. In anyevent, thereis noevidence that employees were toldin advance that retroactive pay was to be given orwithheld under such criteria, and consequently theonly perceivable effect of the payments will be todiscourage employeesfrom engagingin protected ac-tivities in the future.'On the other hand, to the extent that Respondentmay in fact have conveyed to employees in advancethat strikers who did not abandon the strike by acertain date would be deprived of retroactive pay in-creasesfor time already worked,' implementation of6 CfTechnitrol, Inc,201 NLRB 74 at 77 (1973).7 Aero-Motive Manufacturing Company,195 NLRB 790, 791-792.8Respondentapparently takes theposition that its October notification tothe Union that it wouldimplement the "wage portions"of its last proposalcarried with it the implication that the retroactivityfeature was also beingimplemented, that this constituted notification to the employees,and thatsuch a proposition: is inherently destructive of em-ployee rights. Aside from strikers, Respondent did not"encourage" temporarily inactive employees, such asthose on various types of leaves of absence, to returnto work by requiring them toresumean active statusby December 15 as a precondition to receiving theretroactive payment. Such business justifications asRespondent has available to explain its actions in thiscase,we find, have less significance than the predicta-ble reaction of its employees with regard to their will-ingnessto exercise their statutory right to strike.9But even were we to judge the impact of this dis-,criminatory conduct on employee rights as "compara-tively slight," a conclusion that is arguable only if theconnection between abandoning the strike and receiv-ing the retroactive increase had been left vague andincidental, we do not think Respondent has met theburden imposed upon it underGreat Dane Trailersofshowing that it was motivated by legitimate and sub-stantial businessobjectives.10 As we explored above,exclusion of the remaining strikers was neither theintentionof the retroactivity proposal when proposednor in furtherance of the reasons given to justify theproposal when viewed at the time the payments weremade. Only by arguing that it had unequivocally com-mitted itself beforehand to exclude unreturned strik-ers, acommitment which we have found would havebeen inherently and seriously destructive of employeerights, can Respondent even approach a showing ofany business justification. In either case it has dis-criminated against employees in the exercise of theirrights, in violation of Section 8(a)(3) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Portland Willamette Compa-ny, Portland, Oregon, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.MEMBERKENNEDY,dissenting:I cannotagree with my colleagues that Respondentviolated Section 8(a)(3) of the Act by implementing itsproposal for retroactive wage payments.In order to prove an 8(a)(3) violation, the GeneralCounsel must normally establish that discriminatoryconduct was motivated by antiunion considerations."employees would reasonably have interpreted the "onthe payroll"provisionas excluding strikers.9 SeeN LR B. v. Erie ResistorCorp., supra,373 U.S. at 228-229, 236-237.'ON L.R.B v. Great DaneTrailers, Inc., supra,388 U.S. at 34.itN L.R.B. v. Great DaneTrailers, Inc,388 U.S. 26 (1967),AmericanShipbuildingCo v. N.L R B,380 U.S. 300. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no independent evidence of antiunion moti-vation in the present case. However, in theGreat DaneTrailerscase,12 the Supreme Court said that certainemployer conduct carries its own indicia of discrimi-natory motivation and no independent proof of suchmotivation is necessary.The Court defined two classes ofcaseswhich comewithin this principle. The first class covers situationswhere the employer conduct is so "inherently destruc-tive of employee interests" that the employer musthave foreseen and intended its unavoidable conse-quences. In this type of case, the employer has theburden of explaining away, justifying, or characteriz-ing his actions as something different from what theyappear on the surface and, if he fails,an 8(a)(3) viola-tion is established. In this category was the grant ofsuperseniority to striker replacements and strikerswho abandoned the strike inErie Resistor.13In the second class of cases, if the adverse effect ofthe discriminatory conduct on employee rights is"comparatively slight," an antiunion motivation mustbe proved if the employer has come forward withevidence of legitimate and substantial business justifi-cation for the conduct.InGreat Dane,the discrimination consisted of re-fusing to pay strikers vacation pay under a terminatedcollective-bargaining contract while announcing anintent to pay such benefits to nonstrikers. Inasmuchas the employer came forward with no evidence oflegitimate motives for its discriminatory conduct, theCourt affirmed the Board's finding of an 8(a)(3) viola-tion without finding it necessary to decide whether thediscrimination fell into the first or second category.The present case, in my opinion, belongs in thecategory of "comparatively slight" impact on employ-ee rights. Unlike the superseniority granted inErieResistor,which had long-term, permanent effects, theretroactive wage payment to employees who returnedto work and continued working through the Decem-ber 15 payroll period had only a one-time, ephemeraleffect.14 The offer was made to the Union in responseto the Union's insistence on a retroactive wage provi-sion, at a time when it seemed likely that the strikewould soon end. It was not intended as a strike-break-ing move. It was also carried out according to itsterms, that is, if a striker returned to work beforeDecember 15, but quit before that date, he received noretroactive wage payment, and neither did he receivesuch payment if he returned to work after December15.When Respondent made its "package" proposal tothe Union on September 20, there can be no doubtthat it gave to the Unionlegitimateand substantialbusiness justification for its proposal. I do not under-stand the majority to contend otherwise. However,the majority says that the business justification whichmight have been relevant on September 20 was nolonger relevant on December 15, when Respondentactually implemented the proposal. This seems illogi-cal to me. If the promise was validly made in Septem-ber, I think Respondent had the right, if not the duty,to perform according to that promise in December.The promise of retroactive pay was intended onlyfor those employees who returned to work and contin-ued working for Respondent through December 15.Respondent would have been guilty of, in effect,perpetrating a fraud upon employees who remainedin Respondent's employ in accordance with the termsofRespondent's offer if, on December 15, it hadturned around and decided to award backpay to em-ployees who quit before the cutoff date or did notreturn to work by that date. Respondent had the rightto insist upon its credibility, just as the employees hadthe right to insist that the Respondent keep its prom-ise.As I would find that Respondent had legitimateand substanial business justification for its conduct,and as there is no evidence of antiunion motivation,Iwould dismiss the complaint. Accordingly, I dissentfrom the majority's decision.DECISIONSTATEMENT OF THE CASEALLENSINSHEIMER,JR,Administrative Law Judge: Theabove proceeding was heard at Portland, Oregon, on De-cember 6, 1973. On October 31, 1973, a complaint' andnotice of hearing issued, alleging that Respondent, PortlandWillamette Company, violated Section 8(a)(1) and (3) of theAct. The principalissueiswhether, by establishing a cutoffdate of December 15, 1972, for the payment of retroactivepay increases to employees "on the payroll" as of that date,Respondent illegally discriminated against strikers who hadnot returned to work as of December 15.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs of theGeneral Counsel, the Charging Party and the Respondent,Imake the following: 2'2N L R B v. Great Dane Trailers, Inc, supra13Erie ResistorCorp v N L R B,373 U S 22114 SeeInter-Collegiate Press, Graphic Arts Division vN L R B, 486F 2d837 (C A 8, 1973) (hiring of temporary replacements during lawful lockoutheld not "inherently destructive" of employee rights and therefore not unlaw-ful in the absence of evidence of antiunion motivation)1An original charge was filed March 12, and an amended charge filedApril 26, 1973.2At p 7 of its brief, Respondent moved to correct 1 25 of p. 142 of thetranscript of proceedings by deleting the words"contract pact" and substitut-ing in their place the word"contact" so that it would read "Did you have PORTLAND WILLAMETTE COMPANY275FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent, an Oregon corporation with its principalplace of business at Portland, Oregon, is engaged in themanufacture and distribution of ornamental fire screens.During the past year, it sold and shipped from Portland,Oregon, to points outside the State of Oregon products val-ued in excess of $50,000. I find that Respondent is, and hasbeen at all times material, an employer within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDSheetMetal Workers International Association, LocalNo. 544, AFL-CIO,isa labor organization within themeaning ofthe Act.`III. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsOn April 7, 1972, the Union was certified as exclusivebargaining representative of Respondent's production andmaintenance employees. Collective bargaining commencedinMay 1972, with the Union demanding, among otheritems,that any increased wage rate be paid retroactively toMay 1. On July 17, after bargainingmeetings,theRe-spondent submitted a package proposal which included aprovision for retroactive pay but did not contain any specif-ic provisions as to eligibility therefor. This proposal wasconditioned upon acceptance in its entirety by the Union.It was rejected. On August 14, a strikecommencedin whichall but 1 of the then 163 production and maintenance em-ployees participated.3On August 29, the Union submitted a new proposal whichreasserted its demand for wage retroactivity and on Septem-ber 18 another proposal also involving retroactive pay. OnSeptember 20, the Respondent presented a proposal con-taining, among other matters, the wage retroactivity provi-sion hereinvolved. This proposal was rejected by the Union.This wage retroactivity provision was to the effect that theRespondent would pay the retroactiveincreasefor all workperformedsinceMay 1, 1972, to all persons who were "onits payroll" on December 15, 1972. There was no discussionas to what the words "on itspayroll" meant. After an im-passe had admittedly been reached, Respondent verbally onOctober 4 and in writing on October 5 advised the Union:.. Accordingly it is our intention to put these wage por-tionsof our last proposal into effect, effective with thispayroll period." On December 15, it made retroactive pay-ments to all "persons then on its payroll."At the meeting on September 20, the Respondent statedits reasonsfor the December 15 date. The expressedreasonswere: (1) that it would have increasedrevenues coming inany contact from the Union at all?" Since no response to said motion hasby that time because ofseasonaloperations and its methodof billing,so asto be in a position to make such payments;and (2) Respondent also expressed its concern about thepossibility of employees returning from the strike, receivingtheir retroactive pay, and immediately leaving the Companysince itwanted them to remain. Respondent also points outthat on September 20 it believed the strike would soon beover and that by December 15 all those who desired toreturn would have returned.By the week of September 20, 57 of the 163 employeeswho were present before the strike commenced on August14 had returned to work. Of the 163 original employees, 47had had less than 6 months of service as of August 15 and,according to the Respondent, based on experience, it couldexpect a turnover of about 60 percent of that group. Thetotal production and maintenance unit on September 20,including striker replacements, was 144. By the week endingSeptember 30, 61 of the original employees had returnedand the total production and maintenance force consistedof 177. By November 1, 81 of the original employees hadreturned so that the production and maintenance force wasup to 226 employees. This was more than before the strikebecause of the seasonal nature of Respondent'sbusinessand because it was necessary to make up for production lostduring the strike.The complaintlists44 individual strikers alleged to havebeen discriminated against by not receiving retroactive payincreasesfor work performed after May 1. Of these, eitherfour or five returned to work after December 15 with theirformer seniority but without receiving retroactive wage in-creases for work from May 1, 1972,5At the meeting of September 20, Union RepresentativeKleinstated that the most important item to be settled wasunionsecurity. He also mentioned another matter concern-mg the order of return of strikers. The meeting was primar-ily devoted to a discussion of union security. RespondentwitnessesEdwin Fackler, executive vice president, andRobert Trappe, secretary for, the Metal Trades Association,testified the Union said nothing about Respondent's retro-active wage proposal and did not reject it. Klein testifiedthat they had rejected the Company's proposal as to retroac-tivity along with the remainder of the proposal. He first saidhe didn't recall saying anything about it, then said hecouldn't recall what words he used in rejecting the retroac-tivity proposal but that they didn't like it and rejected it andthe "entire thing." Finally, he testified they felt the peopleshould get the retroactive pay after the contractwas signedand that he said so on September 20. Klein then said hemust have said the words since he did most of the talking.Finally, Klein testified that they said no, they didn't see anymerit in itand they wanted the money to be paida reason-able length of time after the contract was signed. Klein saidthe Respondent would not retract the requirement of em-ployees being on the payroll on December 15.Klein was then asked:Q. Then why were you so surprised after Decem-ber 15 to find out only through employeeinformantscoming to you that some other people did not receivebeen made and it appears to me to be a valid and proper correction, the4 Sixty percent of 47 equals about 28.motion is hereby granted and the transcript corrected accordingly.5One of these persons may not have been entitled to an increase in any3One employee apparently returned to school.case. 276DECISIONSOF NATIONALLABOR RELATIONS BOARDpay?A. Because we felt they were still on the payroll,even though they were on strike.Q. I see. You thought they were on the payrolleven though they didn't work in the week endingDecember 15?A. That's right.In my opinion, it is not necessary to resolve precisely whatwas or was not said as to rejection of the retroactive wageincrease proposal in view of the fact it is admitted that therewas an impasse in the bargaining for a contract.In a meeting on September 22, according to Trappe'suncontradicted testimony, Klein said that many strikerscame to his office and offered to resign from the Union sothey could return to work, that Klein said it was the employ-ees, not the Union, who wanted to strike, that now they'vegotten it out of their system and they were coming to work,and that he had told them that any of them that wanted togo back to work could do so. Further, Trappe testified thatKlein said he wasn't going to stand in their way of returningto work and said he even urged some of them to come backto work.Further meetings were held with the Union September 25and October 2 and 19. In the October 2 meeting, accordingtoDouglas Thompson, a vice president of Respondent, aunion representative, Westergard (who did not testify) stat-ed that the only real point of contention remaining wasunion security. According to Trappe, on October 19, Kleinstated that the only thing that stood between the Respond-ent and the Union and agreement was the union security.In both these meetings, apparently only union security wasdiscussed. Since October 19, the Company has received nofurther requests for bargaining or other contact from theUnion.About October 4, according to Klein, Respondent's exec-utive vice president, Edwin Fackler, phoned him and an-nounced that Respondent was going to institute itsSeptember 20 last offer as to wages. Nothing was said as toretroactivity. On October 5, Respondent notified the Unionof its intention to "put these wage portions of our last pro-posal into effect with this payroll period." 6 Other than this,nothing was said about Respondent's intentions with re-spect to retroactivity. The first time the Union learned thatRespondent was granting retroactive wages to any employ-ee occurred in late December or early January when certainemployees apparently informed the Union that other em-ployees had received retroactive pay but they had not. Asset forth, either four or five persons who were on strikereturned after December 15 but were not given retroactivepay. Neither were any of the other strikers, among the 44listed in the complaint, who did not return to work at allafterDecember 15.As set forth, there was no discussion of what "on thepayroll" meant in the Company's proposal of September 20.The Union asserts (as Klein testified,supra)itwas surprisedthat all strikers were not considered as "on the payroll" onDecember 15 (whether working or not) as it felt strikerswere still "on the payroll." Respondent contends the latter6As stated, supra,as of September30 only 61strikers had returnedis an afterthought and that the Union understood what "onthe payroll" meant. Respondent obviously did not share theUnion's slated view as to the meaning of "on the payroll"in effecting the retroactive wage increases. It did consideramong persons "on the payroll" those who were off becauseof sickness, leave of absence, workmen's compensation, ormilitary service. However, those strikers who had returnedtowork prior to December 15 and who had leftRespondent's employ prior to December 15 and other per-sons who had worked prior to December 15 but left beforeDecember 15 did not receive retroactive pay.Accordingly, the Respondent's selection of persons forretroactive pay increases could not be said to have beenbased on whether or not they were strikers or nonstrikers assuch. There was a differentiation made as between strikerswho returned by and were employed on December 15 andthose who had not returned then. As will be discussed morefully,post,the question is what effect might there be onstrikers and a strike where a specific time is set within whichstrikersmust return to receive such retroactive payments.Respondent contends in essence that the strike was sub-stantially, if not entirely, abandoned. However, it appearsthat the Union did not take this view in spite of the testimo-ny that Klein had indicated that it was the workers whowanted to strike and the Union was willing for them toreturn. According to Klein, the Union maintained from oneto four pickets regularly to about January 1, 1973, when thenumber was reduced to one picket. Other witnesses testifiedthat after November 1 there was only one picket at a time.In either case, it appears that one person (an employee ofRespondent) was continually at Respondent's premiseswith his car and a picket sign and that on occasion anotherperson replaced him. In addition, the Union advised em-ployees of Respondent, other unions, and customers of Re-spondent that the strike was continuing. By a letter sent toemployees working at Respondent dated February 16, 1973,copies of which letter were also sent to other labor organiza-tions, the Union advised that the strike was continuing andthat it would be helpful if additional resolutions supportingthe strike were sent to Respondent. At the same time, aletter dated February 15, 1973, was also sent to customersand other unions, advising the strike was still on and re-questing that they not buy fireplace equipment made byRespondent. Respondent, through Vice President Fackler,admitted that at no time did Klein or any other representa-tive of the Union ever tell him that the strike had beenterminated.B.ConclusionsFirst, the Respondent's positionin essenceis that theUnion and the Respondent had reached an agreement, ex-cept for union security, and that the retroactive wage in-crease provision was accordingly valid. Respondentpersistsin itscontention, although admittedly nototalagreementhad been reached. Klein's somewhat vague testimony, su-pra,as to what occurred with respect to the retroactive wageincrease proposalis inconflict with Respondent's conten-tion that the subject was not discussed on September 20.While Klein's asserted statement of the Union's position isplausible, the manner of his testimony on the subject raises PORTLAND WILLAMETTE COMPANYdoubts as to what, if anything, was in fact said at the time.However, I do not deem it necessary to resolve this since itisclear no complete contract or agreement was in factreached. In such case, there cannot be found to be effectiveagreement on parts of a proposal unless explicitly so stated.Collective-bargaining contract proposals are tentative innature pending agreement on the whole. Of course, if thereis an impasse in bargaining, a respondent employermaybeentitled to put into effectcertainprovisions where thesehave been offered in bargaining whether the particular pro-vision is agreed upon or not.Second, predicated upon an admitted impasse, the Re-spondent may be contending that the retroactive wage in-crease provision is a provision that it could then put intoeffect.Whether or not the latter would be true if the strikewere over is one question. A first question would be whetherthe Respondent could effectuate such a provision if it hadentered into an agreement with the Union for an entirecontract. It is not necessary to resolve this latter, althoughitmay be observed that had the Union and the Respondent,as part of the collective-bargaining process, agreed on aprovision establishing a cutoff date, after a reasonableamount of time were allowed for all strikers to return upontermination of a strike, such might be valid .7Second, assuming that such a provision could be imple-mented if a valid contract were entered into, could the samebe done if there were no contract but an impasse occurred?The impasse theoretically could occur under circumstanceswhen the Union had terminated a strike or where the strikewas continuing. I do not reach the first possibility since Iconsider the strike was a continuing one as of December 15,1972.Third, the strike, as set forth, was never officially termi-nated by the Union. On the contrary, it was continued bothby maintaining a picket and by the Union's continuingendeavors to elicit support from other unions, employees,and customers, although Klein, perhaps inconsistently, ap-parently was indicating that he had no objection to thestrikers returning to work at Respondent. Evidently in parton the basis of the latter, the Respondent takes the view thatthe strike "was long past by December 15 within the objec-tive observation of the employees." The difficulty with theRespondent's position is twofold. First, a strike mustclearlybe over and terminated before such can be found to be thecase.Presumably, this can occur either by express action orby a combination of time and circumstances. In the instantcase, certainly time had not elapsed by December 15 nor arethe circumstances explicit that the strike was over. On thecontrary, there was clear indication of a continuing strike.Klein's expressions, although those of an official, were ap-parently in conflict with the views of the employees withrespect to both the calling and continuation of the strike. Asof about October 4 or 5, when Respondent chose to com-menceimplementation of its proposal, less than about 40percent of strikers had returned.' There wascontinuedpick-eting far past December 1972 (up to and including the timeof the hearing in December 1973) and requests for strikeassistancefrom customers, employees and otherunions as7 SeeUnited Aircraft192 NLRB 382.E See fn.10,post.277late as mid-February 1973. These activities are definitelysuch as to establish that the strike was still in effect afterDecember 15, 1972, and I so find.InBright Foods v. N.L.R.B.,126 NLRB 553 (decidedFebruary 9, 1960), a strike commenced June 23, 1959. Therewas picketing to December3, noneat the time of the hear-ing, but the Union continued to hold weekly meetings andseek recognition. The Board found a current strike. See alsoAmerican Metal Productions Company,139 NLRB 601.The Respondent could properly put into effect certainchanges in working conditions following the impasse. How-ever, since the strike was still in effect, I do not consider thatthe retroactive wage increase with a December 15 cutoffprovision would be such a condition. To put such a provi-sion into effect during the course of a strike would necessar-ilyhave the effect of interfering with, restraining, andcoercing rights of the individuals to participate in a strikeby setting a time limit in which they had to end the strikein order to obtain a particular benefit as individuals. Whilethis might be proper if negotiated with and agreed to by theUnion, where it is proposed but not agreed to and then putinto effect, it necessarily tends to affect the rights of employ-ees to participate in a continuing strike. Whether or not thestrikers construed the Respondent's proposal as excludingthem if they did not return by December 15,9 Respondentso interpreted and applied its proposal (of September 20).Under these circumstances, an ambiguity, if any, must beconstrued against Respondent and the notice of implemen-tation of wage proposals by letter of October 5,10 togetherwith payment of the retroactive increases only to those 'onthe payroll December 15, found to necessarily have had theeffect of interfering with, restraining, and coercing employ-ees in the exercise of their right to strike, in violation ofSection 8(a)(1) of the Act. The implementation of such pro-posal further would tend to encourage strikers to give up astrike and discourage strikers from continuing the strike bydiscriminating against those who continued to strike in vio-lation of Section 8(a)(3) of the Act. The latter consequenceis not unlike that inErie Resistor,I twhere the strikerreplace-mentsand early strike returnees would have received superseniority as against the persons on strike who continued onstrike.The consequence was discrimination between re-placements and strikers who returned early, and strikerswho did not. Such was obviously discriminatory conduct inviolation of Section 8(a)(3). There, the respondent employ-er set forth an economic justification, namely, thatits neces-sity to obtain replacements in order to run thebusinessrequired that it give replacements assurance of permanency.Here, the Respondentasserts asan economic justificationto assure that strikers when they returned would at leastwork for some time and also setting the date on the basisof its obtaining needed revenues by then. Under the circum-stances,I do not consider that the asserted economic justifi-cation has any greater merit than that asserted inErie9 I have referred to,supraKlein's testimony that he did not understand"on the payroll" to exclude strikers and was not aware of such effect untilafter December 1510I also note that on September30 (4daysearlier)of the 162 strikers ofAugust 14, 6 weeks earlier,61 or about 38 percent had returned.By Novem-ber 1, 81 or just half had returned.11Erie ResistorCorp.,373 U S. 221(1963). 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDResistor.Respondent's action therefore would fall withinthe ban of bothErie Resistorand the doctrine laid down intheGreat Dane Trailerscase.12Iam accordingly finding that the Respondent herein, bygranting the retroactive pay to those persons "on the pay-roll" of December 15, 1972, but excluding those personswho continued to be strikers, violated Section 8(a)(1) and(3) of the Act, and shall recommend a remedy accordingly.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate,and substantial relation to trade, traffic andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V THE REMEDYHaving found that Portland Willamette Company hasengaged in certain unfair labor practices, I shall recommendthat it cease and desist therefrom and take affirmative ac-tion to effectuate the policies of the Act.Having found that Portland Willamette Company hasdiscriminated against strikers who did not return by Decem-ber 15, 1 shall recommend that such discrimination beremedied as follows. As to the 44 persons named in thecomplaint, whose names are attached hereto, the Respond-ent shall pay to each of said 44 named persons such amountof retroactive backpay as he or she would have been entitledto for work performed between May I and October 2, 1972,under the terms of the retroactive pay program (other thanthe December 15 "on the payroll" requirement), put intoeffect by the Respondent, plus interest on such amountsfrom December 15, 1972, at 6 percent per annum as de-scribed in IsisPlumbing & Heating Co.,138 NLRB 716. 1shall also recommend that the Respondent post an appro-priate notice.CONCLUSIONS OF LAW1.At all times material herein, Sheet Metal Workers In-ternational Association, Local No. 544, AFL-CIO, was alabor organization within the meaning of the Act.2.At all times material herein, Respondent Portland Wil-lamette Company has been an employer engaged in com-merce within the meaning of the Act.3.At all times material herein, the Union has been theexclusive bargaining representative of all production andmaintenance employees of the Respondent herein involved.4.On August 14, 1972, Respondent commenced a strikewhich was continuing at all times material to and past De-cember 15, 1972.5.Respondent and the Union have not entered into orexecuted any collective-bargaining agreement covering thetimesmaterial herein.12N L R B v Great Dane Trailers,Inc, 388 U S. 26 (1967),6.On or about October 2, 1972, the Respondent and theUnion had reached an impasse as to the terms of a collec-tive-bargaining agreement.7.By conditioning the payment of retroactive pay in-creases to persons on the payroll of December 15, 1972, andby failing and refusing to make retroactive pay increases topersons who worked between May I and October 2, 1972,but had not returned from the strike as of December 15,1972, while making such payments to persons on the payrollof December 15, 1972, including persons who had returnedfrom the strike, the Respondent interfered with, restrained,and coerced employees in violation of Section 8(a)(1) of theAct.8.By conditioning the payment of retroactive pay in-creases to persons on the payroll of December 15, 1972, andby failing and refusing to make retroactive pay increases topersons who worked between May 1 and October 2, 1972,but had not returned from the strike as of December 15,1972, while making such payments to persons on the payrollof December 15, 1972, including persons who had returnedfrom the strike, the Respondent encouraged employees toterminate the strike and discouraged employees from con-tinuing the strike in violation of Section 8(a)(3) of the Act.9.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER13PortlandWillamette Company, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Failing and refusing to make the retroactive pay in-creases, referred to above, which are due to the 44 personson the list attached hereto as Appendix A.(b)Discriminating in regard to the hire or tenure of em-ployment, wages, hours of employment , or any term orcondition of employment of the 44 named persons on Ap-pendix A hereto or any other person because he/she hasengaged in a strike or other union or concerted activities orany other activity protected by the Act.(c) In any like or related manner interfering with theright of employees to self-organization, to form labor orga-nizations, to join or assist the above-named or any otherlabor organization, to bargain collectively through repre-sentatives of their own choosing and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection or to refrain from any orall such activities except to the extent such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment as authorized inSection 8(a)(3) of the Act.2.Take the following affirmative action which it is found13 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes PORTLAND WILLAMETTE COMPANYwill effectuate the policies of the Act:(a)Make each of the 44 persons named in Appendix Ahereto whole for any loss of earnings he/she may havesustained as the result of the discrimination against him/herin the manner prescribed in section V of this Decision enti-tled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary oruseful to an analysis of the amount of backpay due underthe terms of this recommended Order.(c)Post at its premises in Portland, Oregon, copies of thenotice attached and marked "Appendix B." 14 Copies ofsaid notice, on forms provided by the Regional Director forRegion 19, after being duly signed by Respondent's' repre-sentative, shall be posted by Respondent immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced or covered by any othermaterial.(d)Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of this Order what stepsRespondent has taken to comply herewith.14 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIX AAaron, Jerry D.Kreider, Robert M.Adams, John T.Lawrence, Robert E. Jr.Allen, Terry L.Lea, Joseph G.Archer, Bruce D.Le Forgey, James K.Arnet, Rowland R.Lord, Pierre M.Ashenbrenner, GarryMcKinnon, Jimmie D.Bentley, KennethMcNamar, Mervin E.Caldwell, Noel D.Marshall, LewisCarter, Robert L.Muller, PaulClisby, Frank L.Nelson, Ronald L.Cooper, Douglas L.Owen, ErnestDomanics, Antal G.Pilot,Charles E.Fry, Timothy L.Reynolds, David L.Gant, BennieSchultz,Millard E.Gibson, George W.Scovell, Gary N.Graven, Douglas H.Scovell, Terrance E.Greer, Raymond G.Van Broekhuizen, Chas. L.Grimes, Velton L.Walluck, Christopher B.Grousbeck, Donald E.Ward, Dennis T.Helgeson, Gary L.Watts, David L.Holzer,GaryWege, Richard P.Johnson,Lauren C.Winn,Franklin W.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government279WE WILL NOT fail and refuse to make the retroactivepay increases which are due to the 44 persons on thelist attached hereto as Appendix A.WE WILL NOT discriminate in regard to the hire ortenure of employment, wages, hours of employment, orany term or condition of employment of the 44 namedpersons on Appendix A hereto or any other personbecause he/she has engaged in a strike or other unionor concerted activities or any other activity protectedby the Act.WE WILL NOT in any like or related manner interferewith the right of employees to self-organization, toform labor organizations, to join or assist Sheet MetalWorkers International Association, Local No. 544,AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choos-ing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection or to refrain from any or all such activities,except to the extent such right may be affected by anagreement requiring membership in a labor organiza-tion as a condition of employment as authorized inSection 8(a)(3) of the Act.WE WILL make each of the 44 persons named in Ap-pendix A hereto whole for any loss of earnings he/shemay have sustained as the result of our discriminationagainst him/her.PORTLANDWILLAMETTE COM-PANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 310 Six Ten BroadwayBuilding,610 S. W. Broadway, Portland, Oregon 97205, Telephone503-221-3085.